
	
		II
		111th CONGRESS
		1st Session
		S. 1521
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Ms. Klobuchar (for
			 herself and Mr. Martinez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to require provider payments under Medicare and Medicaid to be made through
		  direct deposit or electronic funds transfer (EFT) at insured depository
		  institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Medicare-Medicaid Payment
			 Policy for Reimbursement through Oversight and Efficiency Act of 2009
			  or the IMPROVE Act of
			 2009.
		2.Requiring
			 provider and supplier payments under Medicare and Medicaid to be made through
			 direct deposit or electronic funds transfer (EFT) at insured depository
			 institutions
			(a)MedicareSection 1874 of the Social Security Act (42
			 U.S.C. 1395kk) is amended by adding at the end the following new
			 subsection:
				
					(e)Limitation on
				payment to providers of services and suppliersNo payment shall be made under this title
				for items and services furnished by a provider of services or supplier unless
				each payment to the provider of services or supplier is in the form of direct
				deposit or electronic funds transfer to the provider of services' or supplier's
				account, as applicable, at a depository institution (as defined in section
				19(b)(1)(A) of the Federal Reserve Act (12 U.S.C.
				461(b)(1)(A))).
					.
			(b)MedicaidSection
			 1903(d) of such Act (42 U.S.C. 1396b(d)) is amended by adding at the end the
			 following new paragraph:
				
					(7)Payment shall be made to a State under
				subsection (a) for expenditures made by the State for payment for items and
				services furnished by a provider or supplier of items or services under this
				title if each payment by the State to the provider or supplier is in the form
				of direct deposit or electronic funds transfer to the provider's or supplier's
				account, as applicable, at a depository institution (as defined in section
				19(b)(1)(A) of the Federal Reserve Act (12 U.S.C.
				461(b)(1)(A))).
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to each payment made to a provider of services,
			 provider, or supplier on or after such date (not later than 60 days after the
			 date of the enactment of this Act) as the Secretary of Health and Human
			 Services shall specify, regardless of when the items and services for which
			 such payment is made were furnished.
			
